Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sahana Annadorei on June 17, 2022.
The application has been amended as follows:
In the Claims:
In claim 1, line 9 has been amended to recite --d) after developing said steam chamber, converting said horizontal length--.
In claim 3, line 1 has been amended to recite --of [[a]]the horizontal length--.
In claim 5, line 2 has been amended to recite --along [[the]]an entire length--.
The end of claim 10 has been amended to recite:
--e) wherein said method produces more oil at a time point than a similar SW-SAGD well with steam injection only at a toe end of said similar SW-SAGD well;
f) wherein said method includes a preheating phase comprising a steam injection period along an entire horizontal length of said horizontal well until a steam chamber forms over said entire horizontal length before converting said horizontal well to have one or more injection segments and two or more production segments.--
Claim 14 has been canceled.
Claim 15 has been amended to depend from claim 10.
Claim 16 has been amended to depend from claim 10.
Claim 17 has been amended to depend from claim 10.
In claim 22, lines 9-12 have been amended to recite:
--d) after developing said steam chamber, converting said horizontal length of said horizontal well to have one or more injection segments and two or more production segments between said toe end and said heel end, wherein each injection segment is separated from an adjacent production segment by one or more packer(s) and sliding sleeve(s);[[ and]]--.
Also in claim 22, line 15 has been amended to recite:
--f) moving said sliding sleeve(s) and repeating step e; and--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dykstra (US 2015/0252657 A1) teaches a method of producing heavy oil from a reservoir by single well steam and gravity drainage (SW- SAGD), said method comprising:
a) providing a horizontal well (not a wellpair) below a surface of a reservoir (FIG. 3);
b) said horizontal well being flat and having a toe end and a heel end and a middle therebetween at 25-75% of well length;
c) said horizontal well having one or more injection segments “U” and two or more production segments “L” between said toe end and said heel end, wherein each injection segment is separated from an adjacent production segment by a joint (FIG. 2) and a flow control device ¶ [0024]; and
d) injecting steam into said injection segments and simultaneously producing mobilized heavy oil from said two or more production segments [0025];
e) wherein said method produces more oil at a time point than a similar SW-SAGD well with steam injection only at a toe end of said similar SW-SAGD well.
While Dykstra does not specifically teach each injection segment is separated
from an adjacent production segment by a blank joint lacking any holes, Dykstra does teach “those skilled in the art would recognized that tubing string 22 may include a number of other tools and systems such as fluid flow control devices, communication systems, safety systems and the like” [0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint taught by Dykstra to be a blank joint lacking any holes since the system is capable of considerable modification, alteration, and equivalents in form and function, as will occur to those ordinarily skilled in the pertinent arts and having the benefit of this disclosure [0033].
Dykstra does not specifically teach a preheating phase comprising a steam injection period along an entire horizontal length of said horizontal well until a steam chamber forms over said entire horizontal length before converting said horizontal well to have one or more injection segments and two or more production segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


17 June 2022